Citation Nr: 1110263	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and from November 1967 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, continued a 20 percent rating for lumbar degenerative disc disease, and awarded service connection for PTSD and assigned an initial rating of 10 percent.  A timely appeal was perfected from this rating action.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in December 2010.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

During the December 2010 Travel Board hearing, the Veteran asserted that his low back had worsened.  He complained of increased low back pain, a tingling sensation that spanned his right leg to his knee and left buttock, weekly flare-ups, limited range of motion, and difficulty with daily activities, such as putting his shoes on and getting in and out of the tub.  The Board notes the most recent VA spine examination associated with the record showed normal range of motion in July 2009.  

During the hearing, Veteran and his wife reported that his PTSD symptoms warranted a higher initial rating.  The Veteran's wife described the Veteran's anger, employment changes, avoidance, and impaired judgment.  Additionally, the Veteran described difficulty sleeping.

The Veteran is entitled to new VA examinations where there is evidence (including his statements) that the conditions have worsened since the last examinations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that the Veteran's December 2010 hearing testimony suggests a worsening of his low back disability and PTSD since the most recent VA examinations in July 2009.  Accordingly, the Veteran should be afforded new VA examinations to evaluate the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his low back disability and PTSD since July 2009.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA spine examination to determine the severity of the service connected low back disability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Spine Examination, revised on April 20, 2009.  The examining physician must supply an explanation if the assessment is that the range of motion is normal for the Veteran.

3.  Then, the Veteran should be afforded a VA psychiatric examination to evaluate the severity of his PTSD.  All indicated tests and studies are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Review Examination for Posttraumatic Stress Disorder and VA's Worksheet for Mental Disorders Examination.  In making an assessment, the examiner is requested to provide adequate reasons and bases for any opinion offered.  

The examiner should also assign a Global Assessment of Functioning (GAF) score solely for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

A complete rationale for any opinion rendered must be included in the report.  Adequate reasons and bases should be provided to support the opinions provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 

6.  After completion of the above and any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal based on a de novo review of all pertinent evidence.  Full consideration should be given to the decisions of the United States Court of Appeals for Veterans Claims concerning staged ratings for the low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AMC/RO should issue a supplemental statement of the case and provide the Veteran and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


